Case 16-12528-BFK   Doc 149    Filed 06/02/21 Entered 06/08/21 10:00:35   Desc Main
                              Document      Page 1 of 5
Case 16-12528-BFK   Doc 149    Filed 06/02/21 Entered 06/08/21 10:00:35   Desc Main
                              Document      Page 2 of 5
Case 16-12528-BFK   Doc 149    Filed 06/02/21 Entered 06/08/21 10:00:35   Desc Main
                              Document      Page 3 of 5
Case 16-12528-BFK   Doc 149    Filed 06/02/21 Entered 06/08/21 10:00:35   Desc Main
                              Document      Page 4 of 5
Case 16-12528-BFK   Doc 149    Filed 06/02/21 Entered 06/08/21 10:00:35   Desc Main
                              Document      Page 5 of 5
